DETAILED ACTION
Terminal Disclaimer
	The terminal disclaimer filed on 12/2/2020 disclaiming the terminal portion of any patent granted on this application number #15520808 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 21- 35 are allowed.
The following is an examiner’s statement of reasons for allowance:
Reference Morioka (US Pat. No. 9554400 B2) teaches a wireless communication device having transmitter configured to transmit a multi-request to send (multi-RTS) packet to a plurality of wireless communication devices, wherein the multi-RTS packet comprises a plurality of addresses including address information of two or more designated wireless communication devices of the plurality of wireless communication devices; a receiver configured to receive clear to send (CTS) packets responding to the multi-RTS packet; and circuitry configured to transmit data packets from the transmitter to the two or more designated wireless communication devices in an event the CTS packets are received by the receiver from the two or more designated wireless communication devices, wherein each of the transmitted data packets includes timing information designating a transmission timing of ACK packets from the wireless communication devices at a transmission destination with respect to the data packets, wherein each of the ACK packets are transmitted from each of the two or more designated wireless communication devices at a transmission timing, and wherein the transmission timing is designated based on an offset time duration from a data transmission end position for a wireless communication device of the two or more designated wireless communication devices having a latest ending time of data transmission; see claim 1. But fails to teach about wherein bits of each of the plurality of channel vector fields are divided into a first one or more bits indicating a location of a channel, among a plurality of channels, which includes the allocated sub-frequency band, and a second one or more bits indicating a location and a size of a sub-channel corresponding to the allocated sub-frequency band within the channel, wherein a number of the second one or more bits is larger than a number of the first one or more bits, wherein the sub-channel is included in the channel.
Above taken with other limitations of the claim and dependent claims is consider novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970.  The examiner can normally be reached on 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468